Per Curiam.
The complaint is in the usual form. The answer denies the allegations of the complaint, and affirmatively alleges that on February 16, 1880, the defendant Louise Friese purchased from plaintiffs’ grantor the property in controversy, together with other property *587adjoining on the east, but that by mutual mistake the property in suit was omitted from the deed, all which was denied by the reply. After issue joined the cause was referred to Hartwell Hurley, Esq., to report the facts and the law. After argument of counsel and consideration of the testimony, he made a report in favor of plaintiffs, which was confirmed by the court. The question is one of fact and not of law, and it is sufficient to say that after a careful examination of the evidence we are of the opinion that there was no error in the decree of the trial court, and it is therefore aeeirmed.